Opinion by
Judge Hargis:
James Mundy, a man of color, died without children, leaving a widow, one sister, and children of a brother and a half-brother. *271The half-brother, Richard Brown, Sr., died before the act of Feb. 14, 1866 (Acts 1866, p. 37, Ch. 556), relative to the marriage and legitimacy of negroes, leaving the appellants, a son and daughter, the issue of a customary marriage between persons of his race during slavery. The testimony satisfies us that Richard Brown, Sr., was, as well as his children, the issue of such a marriage and the half-brother of the intestate.

G. C. Lockhart, for appellants.

In the cases of Whitesides v. Allen, 11 Bush (Ky.) 23, and Brown v. McGee, 12 Bush (Ky.) 428, it was held that children born in wedlock entered into according to the custom among negroes, before as well as after the adoption of the act of February 14, 1866, were legitimate and capable of inheriting. The appellants were entitled to inherit one-half as much as either the sister or the children of the whole brother, to be divided equally between them.
Wherefore the judgment is reversed and cause- remanded for further proper proceedings.